The question is, whether an order call be made granting the libellee an allowance for her support during the pendency of the libel. It is claimed that such an order is authorized by s. 12, c. 182, Gen. Laws, which provides, that "upon any decree of nullity or divorce the court may restore to the wife all or any part of her estate, and may assign to her such part of the estate of her husband, or order him to pay such sum of money, as may be deemed just, and may compel the husband to disclose, under oath, the situation of his property, and, before or after such decree, may make such orders and use such process as may be necessary." This is a substantial reenactment of Rev. St., c. 148, s. 13 (Com. Rep., 1867, c. 164, s. 13); and this provision of the Revised Statutes is a reenactment of the provision of the statute of 1791, Laws 1830, p. 157. No other provision for the maintenance of the wife, or for alimony, by a decree of this court, has been known except the provision authorized by this statute, unless a small sum, sometimes ordered to be paid to the wife to enable her to defend against the application of the husband for a divorce, may be termed an allowance for her support. Parsons v. Parsons, 9 N.H. 315. The doctrine of this case was approved in Sheafe v. Sheafe, 24 N.H. 567, and in Sheafe v. Leighton, 36 N.H. 240. The order asked for is for alimony before there has been a decree of nullity or divorce. It is contrary to the construction of the statute, settled by long and uniform practice, and should not be made.
Case discharged.
BLODGETT, J., did not sit: the others concurred. *Page 226